Title: From James Madison to James Monroe, 1 September 1813
From: Madison, James
To: Monroe, James


private
Dear Sir
Montpelier Sepr. 1. 1813
I this moment receive your favor of the 30th. It gives me much pleasure, that you have so soon got rid of your fever. Whenever you come on you[r] visit to Albemarle, I should be glad to see you, if you could make this a Stage and be reconciled to the little delay it would incur. I can with great conveniency give you a conveyance for the residue of the journey; and if apprized in time wd. have horses for you at the Court House. As this slight interruption would avoid the fatigue of proceeding without rest in the Stage from that place, it may on that acct. deserve consideration.
I see nothing better in the present posture of things to the South than to charge Pinkney with the Expedn. agst. the Hostile Indians, as you will find by a note in the inclosed papers for the Dept. of War. I fear only that his distance & unavoidable delays may substitute other difficulties for those which are to be overcome by such a measure.
The abuse stated by Mr. Skinner is a most serious one. You may recollect that some regulation agst. it in other respects, particularly that of ransoms, was suggested by what was passing on the coast of N. England, and was under our consideration. The expedient you hint at might be applicable to all cases, and if you should be detained long eno’, I wish you wd. consult on a proper form with the Se[c]y. of the Navy & Genl. Bloomfield. As the matter relates to the Govrs. of States there is much delicacy [in] it: 1. perhaps in a constitutional point of view; 2d. in cases where the States are very distant & the occasions pressing; which might however perhaps be guarded agst. by some proviso relative to them. 3. in relation to the misuse wch. might be made of such a prohibition, by refering it to a political hostility to particular Govrs. On this consideration, it wd. be well to chuse a prudent moment and to use terms not essentially involving the State Authorities; tho’ the reasons might do so. I make these remarks in great haste, and consequently with a possibility of mingling error which further reflection wd. correct. Affecte respects
James Madison
